DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein a cover layer disposed on and in direct contact with a lateral surface of the phosphor layer and the lateral surface of the light-transmissive member; and, for each of the at least one first member, providing a base having a flat plate shape, mounting a light-emitting element on the base, bonding the light-emitting element and the phosphor layer of the first member together, placing a frame body on the base so as to surround the light-emitting element, and filling a light-reflective member in the frame body so that the light-reflective member covers at least a portion of the cover layer of the first member; Referring to Claim 6, the prior art of record does not disclose nor suggest it be an obvious modification wherein a cover layer disposed on and in direct contact with a lateral surface of the phosphor layer and the lateral surface of the light-transmissive member, and (iv) a light-emitting element disposed below the phosphor layer; and, for each of the at least one second member, providing a base having a flat plate shape, mounting the light-emitting element of the second member on the base, placing a frame body on the base so as to surround the light-emitting element, and filling a light-reflective member in the frame body so that the light-reflective member covers at least a portion of the cover layer of the second member; Referring to Claim 11, the prior art of record does not disclose nor suggest it be an obvious modification wherein a cover layer disposed on and in direct contact with a lateral surface of the phosphor layer and the lateral surface of the light-transmissive member, and (iv) a light-emitting element disposed below the light-transmissive member; and, for each of the at least one third member, providing a base having a flat plate shape, mounting the light-emitting element of the third member on the base, placing a frame body on the base so as to surround the light-emitting element, and filling a light-reflective member in the frame body so that the light-reflective member covers at least a portion of the cover layer of the third member.
Claims 2-5, 7-10 and 12-18 are dependent on Claims 1, 6 and 11 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note: This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646